 412DECISIONSOP NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record in'the case, I make the following:CONCLUSIONS OF LAW1.The aforesaidcontractors having contractswith AEC andthe Engineers atSandia Base are engaged in commercewithinthemeaning of Section 2 (6) and(7) of the Act.2.The RespondentsMetal Trades and Office Workers arelabor organizationswithin themeaning of Section 2(5) of the Act.3.Respondent WilliamF. Leverenzisan agentof theRespondentMetal Tradeswithinthe meaning of the term as used in Section 2(13) and Section8 (b) (4) (A)of the Act.4.By inducing and encouraging employees of employersotherthan Sandia Cor-poration to engage in concerted refusals toperform work for theirrespective em-ployers with an object offorcing or requiringsuch employersto cease doing busi-ness with other contractorsor with AECand the Engineers,the Respondents namedin paragraphs 2 and 3 above have engaged in unfairlaborpractices within the mean-ing of Section 8(b) (4) (A) of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Catalina, Inc.andLos Angeles Dress and Sportswear JointBoard,International Ladies' Garment Workers' Union, AFL-CIO, Petitioner.Case No. 21-RC-4916. April 14,1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Belle Karlinsky,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:'The hearing officer directed the issuance of asubpoena daces tecum,upon the Peti-tioner's application,for production of the Employer'srecords showing the cost of itsknitting and sewing machines,and the wage rates and job classifications of its employeesin departments 41 and 42The Employer thereupon filed a petition to revoke the sub-pena with the Board, which was denied because the Rules and Regulations(Section102.58(c)) require that such a petition,when made during the course of a hearing, bemade to the hearing officer.The Employer neither filed a further petition to revoke, nordid It comply with the subpenaAs the Petitioner did not press for enforcement of thesubpena we hereby revoke it.120 NLRB No. 63. CATALINA, INC.413The Petitioner seeks to represent a unit of all employees in theEmployer's knitting department or, in the alternative, a unit of knit-ters.The Employer contends that neither proposed unit is appro-priate because the knitters are not craftsmen and the operations andinterests of the knitting department employees do not justify a sepa-rate departmental unit.The Employer manufactures swimwear and sweaters at three pro-duction plants in the Los Angeles metropolitan area, located atWhittier, El Monte, and Fullerton, California.The Employer'sgeneral offices, a central warehouse, and maintenance headquartersare in Los Angeles.All labor policies and wage administration arehandled through the industrial engineering department at the LosAngeles general office.Employees may be hired by the plant man-agers on a probationary basis, but they must be approved by thecentral employment office.All employees share the same benefits,and may participate in all companywide activities.There has beenno history of collective bargaining at any of the plants.All knitting operations are performed in department 41 at theWhittier plant.The plant consists of 2 buildings within the sameenclosed area, and is organized into 3 departments, 41, 42, and 43.Department 41 knits sweater and swimwear fabric from various typesof yarn, and performs certain preliminary and finishing operations.All fabric knitted in department 41 is washed, dried, and given a first-way press.Swimwear fabric then moves to department 42, which islocated in the same building, or to department 43, located in the otherbuilding at the plant.Sweater fabric moves from the knitting de-partment to department 42 or to the El Monte plant. Both typesof fabric are then cut and sewn into the various styles of the finishedproducts.Some of the swimwear styles, and about two-thirds of allthe sweater styles sent to department 42, are then returned to depart-ment 41 for additional operations, such as steaming, pressing, or sew-ing on trim.Department 41 consists of approximately 75 employees, of whomabout 40 are knitters.The other employees are classified as separa-tors (pull threads to separate pieces of the knitted fabric), slitters(cut the fabric into proper sized pieces), washers, dryers, pressers,inspectors, menders, testers, winders, toppers, and yarnroom helpers.Department 42 contains cutters, sewing machine operators, and em-ployees who do looping, mending, finishing, final pressing, and inspect-ing.Department 43 employs persons in the same job classificationsas department 42.Beside the 75 employees in department 41, thereare, at the Whittier plant, about 125 and 225 employees in depart-ments 42 and 43, respectively. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe knitters operate about 105 knitting machines divided broadlyinto 3 major categories-full fashioned, flat and circular, and flat andtrim.Fifteen knitters operate machines turning out swimwear fabric,and the remainder produce sweater fabric. The knitters set up theirmachines to produce the pattern for the styles then in production,tie on yarn, interchange needles, and adjust the tension on the fabricby making necessary adjustments to the machine. Thereafter, theywatch for flaws in the fabric, determine its cause, and make the adjust-ments necessary to correct the improper operation of the machine.The knitters, washers, and dryers work on a 2-shift basis, whereasthe other employees at the Whittier plant normally work 1 shift. Inpeak periods, however, extra shifts have been required of other depart-ments.The knitting machines are operated only by the knitters, butfor short periods of time when knitting work is slack, they may begiven other work.Other employees in the plant may be transferredtemporarily from their department to different locations in the plant,but normally even under such circumstances do no other work thanthat of their assigned classification.The Employer has no apprenticeship program for knitters, nor doesit require that they have had previous experience on knitting ma-chines.The parties agree that it takes as much as 3 years to becomea fully competent knitter, although the Employer asserts that it takesalmost as long to become an equally proficient sewing machine oper-ator or presser.The Employer conducts classes for knitters on avoluntary basis, but pays them for attendance.About half the knit-ters employed at the time of the hearing were receiving such instruc-tion.Similar classes have been conducted in the past for sewingmachine operators.Of the 10 employee job classifications in depart-ment 41, 6 including knitting are hourly paid. In departments 42and 43 also, there is no single pattern of wage payments, some classi-fications being hourly paid, and others being paid on a piecework andincentive basis.The knitting department occupies a separate area in the buildingwhich it shares with department 42.Within this area are locatedall the knitting machines, as well as the laundry equipment andpressing and sewing machines used by employees who are part of theknitting department.Each of the buildings comprising the Whittierplant is supervised by its own manager.Building 2, containingdepartments 41 and 42, has the following levels of supervision : Anassistant building manager in direct charge of those knitters whowork on sweater fabric.He also oversees 4 foreladies, 1 of whomdirectly supervises the nonknitting classifications in department 41,and the cutters in department 42.The other three foreladies sharethe supervision of the bulk of employees in department 42. There CATALINA, INC.415is also a supervisor in department 41 for the knitters, about 15 innumber, who produce the swimwear fabric. This individual, for per-sonal reasons, reports directly to the Employer's vice president forproduction, as do the two building managers at Whittier.The Petitioner urges the Board to find that the knitting departmentcomprises a homogeneous group of employees whose interests andworking conditions are sufficiently different from those of all otheremployees as to justify a departmental unit.We believe, on thecontrary, that the record clearly establishes the integrated nature ofthe Employer's operations and the close relationship, on both thefunctional and personnel levels, between the knitting and other pro-duction departments.It may be true, as the Petitioner contends, that it is the customarypractice in the apparel industry to purchase piecegoods from inde-pendent knitting mills, but it does not follow that the Employer'sknitting operations are comparable to such independent mills. In theEmployer's organization, knitting is only a step in the process ofproducing finished garments.None of the fabric which is knit atWhittier is sold to other companies.The sole function of the knit-ting department is to produce semifinished material as part of theprocess of turning out the Employer's end products, sweaters andswimwear.The Board is reluctant to fragmentize production em-ployees working in close proximity to one another and has refused todo so even when the end products of such departments are unrelated.'In this case, there is even less justification for relying on differencesin the types of products turned out by the various productiondepartments.Other factors urged by the Petitioner as supporting a departmentalunit are differences in skills, operations, and supervision between de-partment 41 and other departments at Whittier.Although theseexist,we find them to be outweighed by the similarities in interestwhich the knitting department employees share with fellow em-ployees.Moreover, such differences are present even within the knit-ting department itself.Only about half the employees in department41 are knitters, and the skills of the remaining employees there arecomparable to those of many production workers in other depart-ments.The knitters themselves have no common supervision, as thetwo knitting supervisors do not report to the same individual, andthe supervisor of the nonknitting employees in department 41 alsosupervises some employees in department 42.All the knitting de-partment employees work in close proximity with other employeesin building 2, and share all the facilities available at the Whittierplant; all personnel matters, such as determination of hours, rates of2 DexdaleHosiery Mills,115 NLRB 228 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay, and other benefits are centrally handled; there is constant move-went of fabric originally produced in department 41 back to that de-partment for further finishing operations; and the two methods ofpayment for production workers, hourly and incentive, cut acrossdepartmental lines.We conclude, therefore, that the knitting de-partment does not comprise a group of employees whose interests orworking conditions justify their establishment as a separate unit.There remains for consideration the appropriateness of a unitlimited to knitters.The Board has found appropriate units of knittersin the full-fashioned hosiery industry.'The Petitioner argues thatseparate units of knitters in the outerwear industry should also be ap-propriate.There are, however, important differences between thetwo groups.For example, there is a long history of separate bar-gaining for full-fashioned hosiery knitters.The union which repre-sents such knitters was founded as a craft union admitting only knit-ters and their helpers to membership.Although it now also repre-sent employees in the industry on an industrial basis, it continues torequire that persons admitted to membership as journeymen knittersmust have served a 4-year apprenticeship.There is no evidence of asimilar history for knitters in the outerwear industry.Further, full-fashioned hosiery knitters are required to operate machines whichare more complex and require greater skill than those of the knittersinvolved in this proceeding.We conclude that the reasons for whichthe Board found that separate units of knitters in the full-fashionedhosiery industry were appropriate do not exist in the case of knittersin the outerwear industry.Accordingly, we find that decisions find-ing the former units appropriate are not determinative of the issuein this proceeding.Considering the evidence in the present case, wefind no adequate basis for establishing the knitters as a separate unit.They are not a craft, a traditional bargaining unit, or a homogeneousgroup with interests apart from those of other production employees.The only real basis for separating them from other production em-ployees for bargaining purposes is extent of organization.However,we are precluded by Section 9 (c) (5) from according controllingweight to this consideration.Under the circumstances, we find thata unit of knitters is not appropriate.We shall, therefore, dismiss thepetition.[The Board dismissed the petition.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Order.s Angelica Hosiery Mills,Inc,95 NLRB 1284 ;Mock, Judson,Voehrsnger Company,110NLRB 437.